Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 27, 1961, with notice of argument for May 9, 1961, said appeal to be argued or submitted when reached, and on the further condition that if the attachment is not bonded by April 24, 1961, an order may be submitted for signature by the respondent, ex parte, further extending the Sheriff’s time within which to bring the action to reduce the levy to possession for a further period of 90 days. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.